69 F.3d 532
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Curtis E. CRAWFORD, Plaintiff--Appellant,v.SUPERINTENDENT PIEDMONT REGIONAL JAIL, Personal and OfficialCapacity, aka John Doe, Defendant--Appellee.
No. 95-7138.
United States Court of Appeals, Fourth Circuit.
Oct. 25, 1995.

Curtis E. Crawford, Appellant Pro Se.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm substantially on the reasoning of the district court.  In doing so we note that the Freedom of Information Act provides for its own cause of action.  5 U.S.C.A. Secs. 552(a)(4)(B-G) (West 1977 & Supp.1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED